Citation Nr: 9910678	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for cervical spine fusion, 
with sensory deficit of the right upper extremity and 
hypertrophic arthritis, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from the military in October 1974, having 
served in excess of 20 years on active duty.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an April 1995 rating action, with which the veteran disagreed 
later in the month.  A statement of the case was issued in 
June 1995, and a substantive appeal (VA Form 9, Appeal to 
Board of Veterans' Appeals) was received later that month.  
In January 1996, the veteran appeared at a hearing conducted 
at the RO, and supplemental statements of the case were 
issued in June 1996 and December 1998.  Thereafter, the case 
was forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO. 

2.  The veteran's service-connected cervical spine fusion, 
with sensory deficit of the right upper extremity and 
hypertrophic arthritis, is not shown to be productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, and little intermittent relief.  

CONCLUSION OF LAW

The criteria for an increased rating for cervical spine 
fusion with sensory deficit of the right upper extremity and 
hypertrophic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes 5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for an increased rating for his neck 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  In the context of a claim for an increased 
evaluation of a condition previously adjudicated to be 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  See Johnston v. Brown, 10 Vet.App. 80, 
84 (1997); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim under 38 U.S.C.A. § 5107.  In this regard, it is 
observed that the veteran has been examined for VA purposes 
in connection with his claim, and those records he had 
contended would support his claim have been associated with 
the claims file. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).  

A review of the record reflects that, shortly after the 
veteran's retirement from service, he submitted an 
application for VA benefits arising from a neck disability.  
In connection with that claim, the veteran underwent an 
examination for VA purposes in January 1975.  The report of 
that examination revealed that the veteran had developed 
fused cervical vertebrae as a result of neck trauma he 
sustained in service.  (He was involved in a motor vehicle 
accident in the late 1950's.)  X-rays revealed an anterior 
fusion of C-4 and 5, with resultant slight scoliosis at C-
5/6.  These X-rays also showed a neural foramen at C-3/4 on 
the right that was narrowed by osteophyte formation, as well 
as some posterior osteophyte formation at C-5/6.  The 
examination also revealed what was considered to be mild 
sensory deficit in some areas of the right shoulder girdle, 
the left side of the right wrist, and the right thumb.  There 
was no motor deficit, however, and no atrophy of the muscles 
of the right upper extremity.  The only limitation of range 
of motion of the neck was with backward bending, which was 
described as mildly limited.  The pertinent diagnosis entered 
on the examination report was "Fusion C spine C 4/5" and 
"Hypertrophic arthritis C spine."  

In a February 1975 rating action, the RO granted service 
connection for cervical spine fusion with sensory deficit of 
the right upper extremity and hypertrophic arthritis, and 
assigned a 40 percent disability evaluation.  This was made 
effective from November 1, 1974, and has remained in effect 
to the present time.  

In March 1995, the veteran submitted a statement to the RO 
seeking to establish an increased rating for his cervical 
spine disability.  In connection with that claim, VA 
outpatient treatment records dated in March and April 1995 
were obtained.  These revealed that the veteran was seen in 
early March for complaints of right shoulder and neck pain of 
one week's duration.  At that time, it was noted that he had 
good neck motion (except for extension), that his reflexes 
were symmetric, and that there was no hand atrophy.  An EMG 
Report dated later in the month revealed that the veteran's 
upper extremities had normal bulk and tone, with 5/5 muscle 
strength, with the exception of the deltoids, which were 4/5 
bilaterally.  The EMG itself revealed chronic changes in C-6 
muscles which were considered indicative of "old, currently 
inactive" C-6 radiculopathy, and mild right carpal tunnel 
syndrome.  Follow-up treatment, in April 1995, revealed that 
the veteran reported "good pain relief since last visit," 
although he was provided a wrist splint.  

Subsequently, the RO obtained records of treatment that the 
veteran had received at the Charleston Naval Hospital.  These 
were dated in 1995, 1996, and 1997, and they show no 
treatment for the disability at issue.  Rather, they show 
treatment for leg discomfort, peripheral vascular disease, 
and arterial insufficiency, as well as other complaints 
unrelated to the neck and right upper extremity.  Similarly, 
at the personal hearing conducted in January 1996, the 
veteran reported his complaints related to carpal tunnel 
syndrome and hip and leg discomfort.  He specifically 
mentioned that he "never had much neck problems."  

In March 1998, the veteran underwent an examination for VA 
purposes in connection with his claim.  At that time, he 
reported that he had only mild pain, and "few problems."  
His greatest problem was with overhead activity and neck 
stiffness at night.  Physical examination revealed that the 
veteran could touch his chin to his chest, he could extend 
his neck to 10 degrees, lateral bend to 35 degrees and rotate 
to 80 degrees with no pain.  There was, however, mild pain to 
palpation along the spine and paraspinal muscles, but normal 
sensation to light touch in the right and left arm.  Although 
some mild thenar atrophy was noted, the veteran's biceps and 
triceps strength was 5/5.  X-rays of the cervical spine 
showed moderate to severe degenerative changes, with apparent 
fusion at C4-C5, and foramina narrowing and encroachment at 
multiple levels.   

In the conclusion to this report, the examiner commented that 
the veteran had degenerative changes in the cervical spine 
that could be described as moderate to severe.  Since, 
however, there was good range of motion for activities of 
daily living and no pain when taken through those motions, it 
was considered that the veteran had only a mild to moderate 
disability secondary to his neck.  The examiner also 
specifically noted that the veteran's cervical spine did not 
show any evidence of weakened movement, fatigability, or 
incoordination.  During an exacerbation, however, which the 
veteran apparently indicated occurred on a monthly basis, the 
examiner thought there could be a 50 percent decrease in 
range of motion.  

A neurologic examination of the veteran was also conducted in 
March 1998.  This revealed full range of motion of the neck, 
and motor strength which was 5/5 in all modalities tested, 
except with respect to right hand grip, which was 4/5.  
Sensory examination revealed blunting in the median nerve 
distribution, apparently involving the first, second, and 
third fingers of the right hand.  The diagnostic assessment 
was as follows:

1.  Carpal tunnel, right wrist.  2.  Sensory, left 
wrist, exhibiting carpal tunnel as well.  3.  
Cervical radiculopathy as well.  

The report of a subsequent EMG was interpreted as revealing 
findings consistent with mild carpal tunnel syndrome on the 
right, with no other abnormalities.  

The veteran's neck disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under this code, a 40 percent 
rating is assigned when it is severe, with recurring attacks, 
with intermittent relief.  A 60 percent rating, the highest 
rating under this code, is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

The foregoing record reflects that there has been almost no 
treatment whatsoever for the disability at issue since 1975.  
Although there is a record of an instance of neck and 
shoulder pain complaints in 1995, the veteran has been 
primarily treated over the last few years for complaints that 
have not been shown to be related to his service-connected 
disability, such as leg discomfort, peripheral vascular 
disease, and arterial insufficiency.  Moreover, the Board 
observes that treatment directed toward that part of the 
anatomy which might conceivably be related to the veteran's 
service-connected disability (the right upper extremity) was, 
in fact, for carpal tunnel syndrome.  That disorder, however, 
is not service connected, and there is no indication in the 
record that it is related to the service-connected 
disability.  Thus, since the current medical records fail to 
reflect treatment for the disability at issue, it is obvious 
that they fail to reflect the presence of any of the 
symptoms, set out in Diagnostic Code 5293, which would 
warrant the assignment of the next higher rating, 60 percent, 
for the veteran's cervical spine disability.  

Similarly, the reports of current examinations, conducted for 
VA purposes in 1998, show that the impairment arising from 
the veteran's service-connected disability was considered to 
be of a mild to moderate degree.  There were no symptoms 
relating to the cervical spine that were described as 
persistent and compatible with sciatic neuropathy; there was 
no pain on range of motion; there was no muscle spasm; and 
the neurological findings were apparently attributed to non-
service-connected carpal tunnel syndrome.  Although the 
veteran does evidently experience exacerbation of his 
service-connected disability, this occurs only once per 
month.  Under these circumstances, there is simply no basis 
in the current record for assigning the next higher schedular 
disability evaluation for the veteran's cervical spine 
disorder.  

As indicated above, in reaching the conclusion that an 
increased schedular evaluation for the veteran's cervical 
spine disorder is not warrant, the Board must consider all 
provisions of law and regulations which might provide for a 
favorable decision in this case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain.  The decision of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) in DeLuca v. Brown, supra, emphasized that the Board 
must consider whether a higher evaluation is in order based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.  See Spurgeon v. Brown, 10 
Vet.App. 194, 196 (1997); Arms v. West, ___ Vet.App. ___, No. 
96-1214, slip op. at 19 (Feb. 11, 1999).

In this regard, the Board notes that the report of the most 
recent VA examination showed that the veteran voiced no 
complaints of pain when taken through range of motion 
testing.  In addition, it appears that the veteran's range of 
neck motion is nearly intact, with no evidence of weakened 
movement, fatigability, or incoordination.  One examiner 
remarked, in applying the DeLuca analysis, that he would 
anticipate the veteran would experience a 50 percent decrease 
in range of motion during an exacerbation (possibly on a 
monthly basis).  Given that the record indicates the veteran 
normally has a nearly full range of motion, and given that no 
more than a 30 percent evaluation is assigned for severe 
limitation of motion under Diagnostic Code 5292 (which 
specifically contemplates limitation of motion of the 
cervical spine), any additional impairment that might result 
from pain or upon
flare-ups is adequately compensated by the 40 percent rating 
which the veteran is currently assigned.  Accordingly, in the 
Board's view, consideration of the provisions of sections 
4.40 and 4.45 does not call for the assignment of an 
increased disability rating in this case. 



ORDER

Entitlement to an increased rating for cervical spine fusion, 
with sensory deficit of the right upper extremity and 
hypertrophic arthritis, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

